Title: From George Washington to Major General Philip Schuyler, 28–30 November 1775
From: Washington, George
To: Schuyler, Philip



Dear Sir
Cambridge 28[-30]th Novem: 1775

You may easily conceive that I had great pleasure in perusing your Letter of the 18th Instant which with the Inclosures I received

last Evening—It was much damped by my finding that General Montgomery had the same Difficulties to encounter with the Troops under your Command that I have with these here—No Troops were ever better provided or higher paid, yet their Backwardness to inlist for another Year is amazing: It grieves me to see so little of that patriotick Spirit, which I was taught to believe was Characteristick of this people—Colonel Enos who had the Command of Arnold’s Rear Division is returned with the greater part of his Men, which must weaken him so much as to render him incapable of making a successful attack on Quebec without assistance from General Montgomery: I hope he will be able to give it to him, and by taking that City finish his glorious Campaign.
I have Nothing material to communicate to you from hence, I am making every Disposition for Defence by throwing up Redoubts—Half Moons &c. along the Bay, some of which have been constructed under the Enemy’s Guns, but they have not given us the least Disturbance, I suppose Mr Howe waits the arrival of his Reinforcement, when probably he will attempt Something—He has sent out about 300 Men Women and Children last Week, they give shocking accounts of the Want of Fuel & fresh provisions—General Burgoyne is gone or going Home. I am Dear Sir with great Regard Your most obedt h: Servt

Go. Washington

 

Dear Sir
The 30th November 1775

Last Evening I received the agreeable account of one of our armed Schooners having taken a large Brigantine laden with Military Stores, the Inventory of which I have the pleasure to inclose you, but let not this acquisition prevent your sending what Stores you can spare—We shall want them all—adieu my dear General I wish you a Return of your Health and am Your assured H: Servt

Go. Washington

